DETAILED ACTION
This action is in response to an application filed 01/08/2020 in which claims 1-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08 JANUARY 2020, 07 JULY 2020, 29 DECEMBER 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,181,940 (hereinafter “Bikson”) in view of US 2009/0171336 A1 (hereinafter “Weber”).
Regarding claim 1, 16, 18 and 20 Bikson discloses a method of preparing a polymeric porous membrane (and thus to claims 16 and 18, the membrane thus formed which is a filter), the method comprising: 
extruding polymer solution comprising polymer and solvent, at an extrusion temperature, to form an extruded hollow fiber, and reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with a liquid coagulation bath, which may be, but is not limited to, water; (C3/L53-C6/L2, C7/L31-40).
Bikson does not disclose reducing the temperature of the extruded hollow fiber by contact with liquid metal.
However Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bikson by substituting for the coagulation bath a liquid metal bath as disclosed by Weber because this involves the simple substitution of known 
With specific regard to claim 20, galistan is disclosed in the specification to have a thermal conductivity in the range claimed ([0021]-[0023])
Regarding claim 2 Bikson in view of Weber discloses the method of claim 1, wherein the coagulation bath (and thus in the combined invention the liquid metal) is from -10 to 100°C (Bikson C8/L31-49). 
Regarding claim 3-4 Bikson in view of Weber discloses the method of claim 1, wherein the liquid metal is galistan, and is liquid between about -20° C. and 2000° C [0024].
Regarding claim 5-6 Bikson in view of Weber discloses the method of claim 1, wherein the liquid metal comprises: 65-75 by mass (i.e. wt.%) gallium, 20-25 wt.% indium and part or all of the reminder may be tin; [0024].  Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 7 Bikson in view of Weber discloses the method of claim 1, wherein the extrusion temperature is from 20 to 200°C (C7/L31-40). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
claim 8 Bikson in view of Weber discloses the method of claim 1, wherein the polymer may be polyamides, polyolefins, polysulphones (C10/L44-62).
Regarding claim 9 Bikson in view of Weber discloses the method of claim 1, wherein it is disclosed that the polymer may be a polyolefin (C10/L44-62), and while polyethylene is not specifically disclosed it is a well-known, possibly the most well-known, polyolefin and would thus have been obvious to try as a type of polyolefin.
Regarding claim 10 Bikson in view of Weber discloses the method of claim 1, wherein it is disclosed that the polymer may be a polyamide (C10/L44-62), and while nylon is not specifically disclosed it is a well-known, possibly the most well-known, polyamide and would thus have been obvious to try as a type of polyamide.
Regarding claim 11 Bikson in view of Weber discloses the method of claim 1, wherein the polymer solution comprises 0.25 to about 10 wt% of the solution (C11/L16-19). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 12 Bikson in view of Weber discloses the method of claim 1, wherein the solvent comprises: a first solvent in which the polymer is soluble, at the extrusion temperature (i.e. the solvent that will dissolve the polymer), and a second solvent in which the polymer is less soluble than the first solvent  (i.e. the nonsolvent), at the extrusion temperature; (C11/L7-11). 
claim 13 Bikson in view of Weber discloses the method of claim 1, wherein the polymeric porous membrane has pores of an average size in a range from less than 1,000-20,000 Angrstoms (0.1-2 micron).
Regarding claim 14 Bikson in view of Weber discloses the method of claim 1, but does not specifically disclose wherein the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water. However, since the process and composition are the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process and membrane disclosed by Bikson in view of Weber inherently has the same properties claimed.  Specifically, it is asserted that “the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water”.  See MPEP 2112.01.
Regarding claim 15 Bikson in view of Weber discloses the method of claim 1, wherein it is not disclosed that the polymeric porous membrane has a bubble point of at least 50 pounds per square inch when measured using HFE-7200 liquid fluid at a temperature of 22 degrees Celsius. However bubble point is correlated with the pore size, which is disclosed to overlap that claimed (see the above rejection of claim 13), and further is a result effective variable, because changing it will clearly effect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate 
Regarding claim 17 Bikson in view of Weber discloses the porous membrane of claim 16, and while it is not specifically disclosed to be included in a filter cartridge, as it is a filter membrane (C1/L6-29) it would have been obvious to include it in a filter cartridge in order to more easy use it to perform filtration operations.
Regarding claim 19 Bikson in view of Weber discloses the porous membrane of claim 16, and that it is used to filter gaseous fluids (C1/L6-29) but that also such asymmetric hollow fibers are used in liquid separations (C1/L64-67). And so it would have been obvious to use the disclosed hollow fiber membrane in liquid or gaseous fluid separations, which inherently/obviously would involve passing liquid through the polymer membrane, wherein any liquid is inherently a solvent to some material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773